Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the reply filed January 10, 2022 and the supplemental reply filed January 25, 2022.
Claims 43-61 and 63-70 are currently pending and are allowable.

Withdrawal of Rejections:

The rejection of Claims 43-68 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the amendment to the claims to address the issues noted.
The rejection of Claim(s) 43-45, 49, 50, 52-57, 60, and 62-68 under 35 U.S.C. 102a1 as being anticipated Borody (US 2013/0266539);

The rejection of Claim 43, 44, 46-48, 51, and 61 under 35 U.S.C. 103 as being unpatentable over Borody (US 2013/0266539);
The rejection of Claim 43, 44, and 58 under 35 U.S.C. 103 as being unpatentable over Borody (US 2013/0266539) in view of Sadowsky et al. (IDS; WO 2014/152484); and
The rejection of Claim 59 under 35 U.S.C. 103 as being unpatentable over Borody (US 2013/0266539) in view of Sadowsky et al. (IDS; WO 2014/152484) as applied to Claims 43, 44, and 58 above, in further view of Leslie et al. (1995; Trehalose and sucrose protect both membranes and proteins in intact bacteria during drying. Applied and Environmental Microbiology. 61(10): 3592-3597)


The provisional rejection of Claims 43-68 on the ground of nonstatutory double patenting as being unpatentable over Claims 43-70 of copending parent Application No. 16/235,635 is withdrawn due to the filing of a terminal disclaimer.
The provisional rejection of Claims 43-68 on the ground of nonstatutory double patenting as being unpatentable over Claims 19-21, 23, 25,31, 33-49 of copending Application No. 16/422,311 is withdrawn because ‘311 screens the fecal bacteria and does not administered cultured lactobacillus.
The provisional rejection of Claims 43-68 on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 22-42 of copending Application No. 16/348,425 is withdrawn because ‘425 screens the fecal bacteria and does not administered cultured lactobacillus.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656